                 Case 19-50883-JKS          Doc 2-1      Filed 11/20/19       Page 1 of 2



                                     CERTIFICATE OF SERVICE

I, Colin R. Robinson, certify that I am, and at all times during the service of process was, not less than 18
years of age and not a party to the matter concerning which service of process was made. I further certify
that the service of this summons and a copy of the complaint were made November 20, 2019 by:


        Mail Service: Regular, first class United States mail, postage fully pre-paid, addressed to:

                                   SEE ATTACHED SERVICE LIST

        Personal Service: By leaving the process with defendant or with an officer or agent of defendant
at:


        Residence Service: By leaving the process with the following adult at:


        Certified Mail Service on an Insured Depository Institution: By sending the process by certified
mail addressed to the following officer of the defendant at:


        Publication: The defendant was served as follows: [Describe briefly]


        State Law: The defendant was served pursuant to the laws of the State of ___________________,
        as follows: [Describe briefly]                                                  (name of state)

        Under penalty of perjury, I declare that the foregoing is true and correct.


Dated: November 20, 2019                                   /s/ Colin R. Robinson
                                                           Colin R. Robinson (DE Bar No. 5524)
                                                           PACHULSKI STANG ZIEHL & JONES LLP
                                                           919 North Market Street, 17th Floor
                                                           P O Box 8705
                                                           Wilmington, DE 19899-8705 (Courier 19801)




DOCS_LA:326079.1 94811/003
                 Case 19-50883-JKS   Doc 2-1   Filed 11/20/19   Page 2 of 2




Woodbridge Adv. Service List


First Class Mail
BILLY McNEESE
83650 MORRIS ROAD
HILLIARD, OH 43026

First Class Mail
SALLY McNEESE
8360 MORRIS ROAD
HILLIARD, OH 43026




DOCS_LA:326079.1 94811/003
